Citation Nr: 1524544	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-21 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for depression.

3.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for diabetes mellitus. 

5.  Entitlement to service connection for heat syncope. 

6.  Entitlement to service connection for urinary incontinence.

7.  Entitlement to service connection for residuals of left ear reattachment. 

8.  Entitlement to service connection scar residuals of the left cheek.  



REPRESENTATION

Veteran represented by:	Deana M. Adamson, Attorney 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to March 1989, January 1991 to March 1991, March 1995 to September 1995, and January 1996 to June 1996.  He also had service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Although the Veteran initially filed a claim of entitlement to service connection for PTSD as reflected on the title page the Board has restyled the issue to include any potentially relevant psychiatric claims raised in the record, which includes PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In the Veteran's VA Form 9, Appeal to the Board of Veterans Appeals, received in July 2013, the Veteran indicated that he wished to testify at a hearing before the Board in Washington, DC.  He subsequently submitted a statement in August 2014 wherein he withdrew his hearing request.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2014).

The Board notes that it has reviewed the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems in reviewing this clam.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for urinary incontinence due to medical treatment received at the VA hospital has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, but it is REFERRED to the AOJ for appropriate action.

The issues of whether new and material evidence has been received to reopen the claim for entitlement to service connection for depression, and entitlement to service connection for an acquired psychiatric disability to include PTSD, heat syncope and scar residuals of the left cheek are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  Service connection for sleep apnea was last denied in a September 2004 rating decision.  The evidence added to the record with regard to sleep apnea since the September 2004 decision is cumulative or redundant, does not cure a prior evidentiary defect and does not raise a reasonable possibility of substantiating the claim.

2.  Diabetes mellitus was not manifest in service nor was it manifest to a compensable degree within one year of separation from active duty and is not otherwise attributable to active service.

3.  Urinary incontinence was not manifest in service and is not attributable to service.  

5.  Residuals of left ear reattachment were not manifest in service and are not attributable to service.  
CONCLUSIONS OF LAW

1.  The September 2004 rating decision denying service connection for sleep apnea is final.  New and material evidence to reopen the claim for service connection for sleep apnea has not been received and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. §§  3.156 (a), 3.159 (2004).

2.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014).

3.  Urinary incontinence was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).

4.  Residuals of left ear reattachment were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2009, July 2010 and March 2012, VA advised the Veteran of the information and evidence needed to substantiate the claims.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

NEW AND MATERIAL 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim for entitlement to service connection for sleep apnea.  In a September 2004 rating decision, service connection for a sleep apnea was denied.  The RO found that the evidence did not establish a nexus between the Veteran's service and his sleep apnea.  The Veteran was notified of the decision in September 2004.  He did not appeal that decision or submit new and material evidence within the one year appeal period.

At the time of the last final denial, the record contained service treatment records showing complaints of trouble sleeping in May 1987 and a reported history of frequent trouble sleeping in May 1999.  The record also contained the Veteran's claim for compensation and his assertions.  

On careful review of the record, the Board has determined that new and material evidence to reopen the claim for service connection for sleep apnea has not been received.  The Veteran's claim for service connection was denied in the past because it was found that there was no nexus between his service and his disability.  Although the Veteran has re-submitted evidence showing that he has sleep apnea and is treated for it, this fact had already been established.  Therefore, such evidence is cumulative.  The Veteran has not submitted any evidence showing that his sleep apnea is related to service.   Because the evidence submitted since the last final decision is cumulative and/or does not relate to an unestablished fact necessary to substantiate the claim for service connection, he has not submitted new and material evidence on this matter.  Thus, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for sleep apnea.   

Stated differently, service connection for sleep apnea was denied in the past because the evidence failed to show a nexus between service and his sleep apnea.  No material facts have changed.

SERVICE CONNECTION 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as diabetes mellitus, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After review of the record, the Board finds against service connection for urinary incontinence, diabetes mellitus and residuals of left ear reattachment.  To that end, service treatment records are negative for any complaints, treatment and/or diagnoses for urinary incontinence, diabetes mellitus and/or the left ear.  Rather, service examinations show normal ears, endocrine system and genitourinary system, and the denial of ear pathology, and frequent or painful urination.  There is also no evidence of compensably disabling diabetes mellitus within one year of separation from active duty. 

Rather, a review of the record discloses that the Veteran's disabilities manifested years post service.  To that end, diabetes mellitus is not shown in the record until 2002.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The disorders are shown years post-service and there is no competent evidence that attributes the pathology to service, or the symptoms therein.

To the extent that the Veteran asserts that he has residuals of left ear reattachment, the Board notes that there is a lack of corrobative evidence of any left ear detachment in service or post service.  The Veteran is competent to report left ear problems and injury to include detachment.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes, however, that there is a remarkable lack of evidence of such in the service treatment records and post service records.  As noted, service treatment records are negative for any left ear injury or detachment.  At his separation examination the ears were reported normal and he denied a history of ear trouble.  The Boards finds it unlikely that he would have had signs of a left detachment at separation and such not be noted in the record by the Veteran and/or the examining physician.  His assertions of left ear reattachment are remarkably inconsistent with record and are not credible.  

The Board has reviewed the service examination reports, to include the final separation examination, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's disabilities directly to service.  There is no competent evidence or opinion that the Veteran's disabilities are related to his military service and neither the Veteran nor his representative has presented any such opinion.  

The Board notes that the Veteran is competent to report symptoms to include urinary problems, ear problems and the circumstances surrounding such.  Although lay persons, however, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of his urinary incontinence and diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In sum, the most probative evidence of record is devoid of a showing that the Veteran's disabilities are related to service or any incident therein.  Hence, entitlement to service connection is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) .


ORDER

The application to reopen the claim of entitlement to service connection for sleep apnea is denied.  

Entitlement to service connection for diabetes mellitus is denied.  

Entitlement to service connection for urinary incontinence is denied.  

Entitlement to service connection for residuals of left ear reattachment is denied. 


REMAND

The Veteran appeals the denial of service connection for heat syncope.  Service treatment records show that the Veteran reported a history of dizziness or fainting spells in January 1991 and March 1996.  In August 1999, during active duty for training, he was treated for a heat related injury caused by working in the heat during rotation exercise in the field.  The Veteran asserts that he has a current heat syncope disability and that such is related to service.  He, however, has not been afforded a VA examination in relation to his claim.  As there is evidence of in service manifestations and current complaints, the Board finds that a VA examination is necessary to determine if the Veteran has a current disability and if such is related to service.  

Regarding the Veteran's claim for left cheek scar, the Board observes that in May 1999, it was noted that he had his left cheek busted playing basketball.  During the March 2005 VA examination, it was noted that in 1983 he had an injury to his left cheek which was sutured up.  The March 2005 examination disclosed that the Veteran had multiple scars to include a scar under his eye.  The VA examiner opined that the scars are more likely related to his service and did occur while he was in service.  While a VA opinion was rendered at that time, the Board notes that the opinion is not specific to the left cheek.  It is also noted that, while the May 2005 VA examiner stated that he reviewed the claims file, the claims file does not document the 1983 injury that was recorded during that examination.  The service treatment records do not show any left cheek injury that would result in scarring to the Veteran's left cheek.  In light of the May 2005 VA examination, however, the Board finds that another examination is warranted to resolve the inconsistencies in the record.  

The Veteran also appeals the denial of service connection for an acquired psychiatric disability to include PTSD.  The Board notes that in October 2009 the Veteran was given an Axis I diagnosis of PTSD and depressive disorder.  In the VA examination in May 2011, however, a DSM Axis I psychiatric diagnosis was not rendered.  The record also shows a diagnosis of anxiety.  As the record is conflicting regarding whether or not the Veteran has a psychiatric disability, the Board finds that another examination is needed to adjudicate the claim.  In light of the remand for the issue of entitlement to service connection for an acquired psychiatric disability to include PTSD, the issue of whether new and material evidence has been received to reopen the claim for entitlement to service connection for depression is deferred.

Finally, while on remand, any additional evidence must be identified and obtained.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should contact the Veteran and request that he provide the full name and address of any medical facility and/or provider (VA or private) from whom he received treatment for his claimed disabilities. Following receipt of that information, the AOJ should contact all facilities/providers in question, and request that they provide copies of any and all records of treatment provided the Veteran during that time period.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot locate any identified record, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2. Schedule the Veteran for a VA examination to address the nature and etiology of his heat syncope.  Providing that a disability is found, the examiner must provide an opinion regarding whether it is at least likely as not (i.e., probability of 50 percent or greater) that any currently present disability is attributable to service or any incident in service.  The examiner must be provided access to the claims folder, VBMS file, and Virtual VA file.  The examiner must specifically acknowledge reviewing all pertinent documents in each of those files.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

3. Schedule the Veteran for a VA examination by a dermatologist to address the nature and etiology of his left cheek scar.  The examiner must provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any current left cheek scar is attributable to service or any incident in service.  The examiner must be provided access to the claims folder, VBMS file, and Virtual VA file.  The examiner must specifically acknowledge reviewing all pertinent documents in each of those files.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

4. Schedule the Veteran for a VA psychiatric examination to address the nature and etiology of any current psychiatric disorders.  As to each and every psychiatric disorder diagnosed at the examination, or diagnosed in the record at any time since September 2009, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service.  The examiner must be provided access to the claims folder, VBMS file, and Virtual VA file.  The examiner must specifically acknowledge reviewing all pertinent documents in each of those files.  A complete, well-reasoned rationale must be provided for any opinion offered.  The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, lay statements and testimony of the Veteran.

5. After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

6. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issues.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2010).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


